DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopening Prosecution After Appeal
	In view of the Appeal Brief filed on 04/01/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below. 
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BRYAN D. RIPA/                  Supervisory Patent Examiner, Art Unit 1731                                                                                                                                                                                      

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 1) according to claim 25, the nanowire paint comprises a paint base which comprises silver nanowire elements having a spacing of from 200 nm to 1000 nm. The only support for the claimed spacing of “nanowire elements” is provided in paragraph [0030] which makes no mention of a paint; in fact a disclosure for a nanowire paint starts in paragraph [0032] which starts with “In still another configuration, a nanowire paint is provided comprising a paint base…”. Paragraph [0030] is drawn to an energy control system comprising a first layer including a first end and a second end, a first material, wherein the conductive nanoelement are disclosed to have a spacing from each other in a range of from 200 nm to 1000 nm in said first material. 2) the original disclosure does not provide proper antecedent basis for the paint base selected from the consisting of “an acrylate base, a latex base, or a water base”.
Claim Objections
Claim 25 is objected to because of the following informalities:  The term silver has been mis-spelled as “sliver” in the claimed language.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 25 recites a nanowire paint comprising a “paint base” and a surfactant; however, said claim also claims “wherein the silver nanowire paint has a dry mil thickness of at least about 0.5 mils”. The dry mil thickness refers to the thickness of a layer of paint after it is dried; whereas, the claim is drawn to a paint comprising a “paint base” which according to the original disclosure and the dependent claim 27 can be selected from the group consisting of “an acrylic base, a latex base, or a water base”. Thus, it is clear that the “paint base” is not in dry form. However, the claim recites “dry mil thickness”; therefore, it is not clear as to whether the claim is drawn to a dried paint or a paint composition prior to being dried. As such, the claim is found indefinite. 
	For the purpose of examination, it is interpreted that due to the fact that a paint is in liquid form, i.e. not in dry form, said recitation of “wherein the silver nanowire paint has a dry mil thickness of at least about 0.5 mils” is considered to be a property/characteristic of the claimed base paint, after it dried. 
	 Claims 26-28 and 30 are rejected as a result of their dependency from the independent claim for the reasons as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0079917 to Kiyoto in view of U.S. Patent Application Publication No. 2012/0104374 to Allemand in view of U.S. Patent Application Publication NO. 2009/0283304 to Winoto OR alternatively, unpatentable over Kiyoto in view of Allemand, in view of Winoto and further in view of U.S. Patent Application Publication No. 2015/0287494 to Philip, JR. et al. (hereinafter Philip).
Kiyoto claims priority to foreign application JP-2015-152478 filed on July 31, 2015.

With respect to claims 25-26 and 30, Kiyoto teaches a heat insulation paint comprising fibrous conductive particles in a concentration of 2-30 wt% (Kiyoto, abstract, [0033], [0061]). Kiyoto teaches that the aspect ratio of the conductive particles is 10 or more, or even 10 to 10,000 (Kiyoto, [0051]-[0052]). Furthermore, Kiyoto teaches that the fibrous particles are nanowires (Kiyoto, [0060]) and that the average short axis length of the fibrous particles is 1-150 nm and the average long axis length is 5-25 microns ([0041]-[0044]). Kiyoto teaches that the fibrous conductive particles are made up of metals such as silver (Kiyoto, [0057]-[0058] and [0060]). The disclosed concentration of 2-30 wt% substantially overlap the claimed range of “less than about 10% by weight”. Moreover, the recitation of “nanowires have a length at least 500 times greater than their thickness” is rendered obvious in light of the teachings of an aspect ratio of 10 “or more” or an aspect ratio of “10 to 100,000”. Also, the disclosure in Kiyoto on a concentration of 2-30 wt% of metallic fibrous particle of silver renders the claimed concentration of “less than 10% by weight” obvious. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With respect to a surfactant, Kiyoto teaches that “additives” such as surfactant are present in the paint (Kiyoto, [0163]-[0166]). Kiyoto may not expressly and/or literally disclose the specific concentration of surfactant although based on the fact that the surfactant is used as an “additive”, it is reasonably expected that its content is in small concentration compared to the remaining components of the paint.
Kiyoto does not expressly and/or literally disclose the claimed concentration of 50-500 ppm as that claimed in claim 25 or the claimed amount of about 50 ppm as that claimed in claim 26, for the surfactant. Allemand teaches that surfactants in coating or paint compositions serve to stabilize the coating composition, facilitate the film forming process after the deposition on a surface, and adjust the surface tension and wetting (Allemand, [0042]-[0043]). Therefore, Allemand provides specific rationale on why one of ordinary skill in the art would be interested and motivated to control the concentration of surfactant in a coating/film composition.  It is important to note that Allemand is drawn to a reasonably pertinent field of art because the reference is drawn to the use of silver nanowires in paints/coatings wherein the concentration of such nanowires is 0.05-5 wt% and the nanowires have an aspect ratio of more than 100, and wherein agents such as surfactants are present, and a liquid carrier such as water is used (Allemand, abstract, [0024], [0027], [0029], [0035], [0037]-[0038], [0042]).
Furthermore, Winoto, drawn to a coating solution containing conductive anisotropic nanostructures such as silver nanowires of a length of 100nm to 10 microns and a diameter of 5-500 nm (Winoto, abstract, [0030]-[0035]), discloses the use of from 200-800 ppm surfactants (Winoto, [0051]). Winoto, additionally, discloses an embodiment in which the concentration of surfactant can be 0.005% to 0.5% by weight (Winoto, [0054]) wherein a concentration of 0.005wt% correspond to 50 ppm. Moreover, Winoto teaches that the conductive nanostructures are present in a concentration of 0.1-5 wt% (Winoto, [0052] and [0054]); the reference, in addition, discloses the use of other components such as water in the coating solution (Winoto, [0053]). In addition, Winoto teaches the  application of their coating solutions onto substrates of rigid or flexible material, of clear or opaque material, and presents an example of glass substrate (Winoto, [0057]). It is important to note that the present Application under examination, also, discloses the application of their coating solution/paint onto glass (see specification of the present Application under examination, Table 2, [0075] and [0077]). Therefore, Winoto is drawn to a pertinent field of art as that of Kiyoto, Allemand and the present Application under examination due to the fact that Winoto discloses a substantially similar composition with what is claimed and what is disclosed in Kiyoto and Allemand references. 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to have obtained a workable range of concentration of a surfactant in Kiyoto such as one which would have, at least, overlapping with the claimed range of 50-500 ppm as that claimed in claim 25 or an amount of about 50 ppm as that claimed in claim 26, through routine experimentation with the aim of optimizing the stability of the coating composition, improving its film forming capability following deposition on a surface, and based on the desired surface tension and wetting of the coating as those taught by Allemand (Allemand, [0042]-[0043]), and further based on the fact that the use of a concentration of 50 ppm to 0.5 wt% of surfactant in coating solution imparting conductivity as a result of the use of nanowire silver having aspect ratio of higher than 500 in a dispersion/base of water has been known and recognized in the art as that shown and taught by Winoto 
With respect to the claimed dry mil thickness of at least about 0.5 mils, it is to be noted that the claimed product is a paint, which comprises a “paint base”, but said recitation drawn to dry mil thickness refers to the thickness after the paint is deposited onto a surface and dried. Thus, said recitation is considered a characteristic of the paint, and as such, said characteristic would be expected to follow from the paint/coating solution of Kiyoto in view of Allemand in view of Winoto. 
Nevertheless, it is to be noted that the thickness of a coating would inevitably depends on the amount of the coating composition applied onto a substrate which would, reasonably, depend on the end use application of the coated substrate. Therefore, despite the disclosure in Kiyoto on a coated film having a thickness of 2 microns (Kiyoto, [0030]), it would be well within the scope of a skilled artisan, before the effective filing date of the claimed invention, to have modified the thickness of the coating composition of Kiyoto or of combination of Kiyoto in view of Allemand, based on the end use application to fall within or, at least, have overlapping with the claimed range of “at least about 0.5 mils” for the “dry mill thickness” (i.e. about 0.5 mils is equivalent to about 12.7 microns); this is further motivated the fact that according to MPEP 2144, the rationale to modify the prior art does not have to be expressly stated in the prior art, but that the rationale may be impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art.
Kiyoto discloses a substantially similar composition with what is claimed; as detailed out above, Kiyoto teaches a heat insulation paint comprising fibrous conductive particles in a concentration of 2-30 wt% (Kiyoto, abstract, [0033], [0061]) and an aspect ratio of the 10 or more, or even 10 to 10,000 (Kiyoto, [0051]-[0052]) wherein fibrous particles are nanowires (Kiyoto, [0060]) and have an average short axis length of the fibrous particles is 1-150 nm and the average long axis length is 5-25 microns (Kiyoto, [0041]-[0044]), and wherein the nanowires are of metal materials such as silver (Kiyoto, [0057]-[0058] and [0060]), and wherein the paint comprises water (Kiyoto, [0093] and [0095]) and surfactant is also present (Kiyoto, [0164]-[0165]). Finally, Kiyoto recognizes the conductivity effect of silver fibrous particles in the paint (Kiyoto, [0030]). As such, achieving the spacing in a range of 200-1000 nm as that claimed in claim 25 or a range of 300-500 nm as that claimed in claim 30, would be expected to follow from the substantially similar composition of Kiyoto. 
Assuming arguendo that Kiyoto in view of Allemand is not found to render obvious the claimed spacing, in the alternative, Philip is additionally relied on as set forth herein. Philip teaches a conductive film containing silver nanowires within a polymer binder wherein the silver nanowires have an aspect ratio of about 20 to about 3300, or from about 500 to 1000 (Philip, abstract, [0030], [0041]-[0042]). Thus, Philip is drawn to a reasonably pertinent field of art. It is important to note that Philip teaches that the concentration of silver nanowires affects the spacing between the nanowires and thus, affects the conductivity (Philip, [0042]). Thus, Philip teaches conductivity and spacing of nanowires are directly related; based on the teachings of Philip, the lower the concentration of the silver nanowires, the lower the conductivity and vice versa. 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to have optimized the spacing between the silver fibrous particles of Kiyoto in the paint composition through routine experimentation to obtain a spacing such as one which would have, at least, overlapping with the claimed spacing of from 200 nm to 1000 nm as that claimed in claim 25 or a range of 300-500 nm as claimed in claim 30, motivated by the fact that the conductivity and spacing are directly related based on the teachings of Philip, and the fact that  the lower the concentration of the silver nanowires, the lower the conductivity and vice versa. 

With respect to claim 27, the combination of references renders claim 27 obvious; this is because Kiyoto, as the primary reference, teaches the use of a binder, wherein the binder can be an organic polymer binder such as polyacrylonitrile (Kiyoto, [0093] and [0099]) and this is taken to render a paint base of, at least, acrylic base obvious.

With respect to claim 28, the combination of references renders claim 28 obvious; this is in particular because Kiyoto teaches an aspect ratio of 10 or “more”, and in particular, an aspect ratio of 10 to 100,000 for the fibrous conductive particles (Kiyoto, [0051]-[0052]). Considering the fact that aspect ratio is the ratio of length to width, the reference is taken to render a nanowire length of about 10 to 50 microns, or at least a length having overlapping with this claimed range, obvious. Overlapping ranges have been held to establish prima facie obviousness (see MPEP 2144.05). Moreover, Kiyoto teaches an average long axis length of preferably 5-50 microns (Kiyoto, [0044]).

Claims 25-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0104374 to Allemand in view of U.S. Patent Application Publication No. 2009/0283304 to Winoto and additionally in view of U.S. Patent Application Publication No. 2015/0287494 to Philip, JR. et al. (hereinafter Philip).

With respect to claims 25-26 and 30, Allemand discloses coating compositions comprising metal nanostructures such as metal nanowires such as silver nanowires having an aspect ratio of more than 100 wherein the metal nanowires are present in a concentration of 0.05-5 wt% based on the coating composition (Allemand, throughout the reference, in particular, Abstract; [0029], [0030]). Paint is a coating composition. The amount of silver nanowires, disclosed in Allemand, falls within the claimed concentration of “less than about 10% by weight”. The disclosed range of aspect ratio, i.e. more than 100, overlaps with the claimed range of “a length at least 500 times greater than their thickness”. MPEP 2144.05 states “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Allemand, additionally, discloses the use of one or more agents such as surfactant to stabilize the coating composition, facilitate the film forming process after the coating composition is deposited onto a surface, and adjust the surface tension and wetting (Allemand, [0042]-[0043]).
Furthermore, Winoto, drawn to a coating solution containing conductive anisotropic nanostructures such as silver nanowires of a length of 100nm to 10 microns and a diameter of 5-500 nm (Winoto, abstract, [0030]-[0035]), discloses the use of from 200-800 ppm surfactants (Winoto, [0051]). Winoto, additionally, discloses an embodiment in which the concentration of surfactant can be 0.005% to 0.5% by weight (Winoto, [0054]) wherein 0.005wt% corresponds to 50 ppm. Moreover, Winoto teaches that the conductive nanostructure is used in a concentration of 0.1-5 wt% (Winoto, [0052] and [0054]); in addition, Winoto teaches the use of other components such as water in the coating solution (Winoto, [0053]). Furthermore, Winoto teaches the application of their coating solutions onto substrates of rigid or flexible material, of clear or opaque material, and presents an example of glass substrate (Winoto, [0057]). It is important to note that the present Application under examination, also, discloses the application of their coating solution/paint onto glass (see specification of the present Application under examination, Table 2, [0075] and [0077]). Therefore, Winoto is drawn to a pertinent field of art as that of Allemand and the present Application under examination due to the fact that Winoto discloses a substantially similar composition with what is claimed in the present Application and what is disclosed in Allemand reference. 
Although Allemand does not specifically and/or literally disclose the specific concentration of surfactant to be “from about 50 ppm to about 500 ppm” as claimed in claim 25 or “about 50 ppm” as claimed in claim 26, it would have been obvious and well within the scope of a skilled artisan, before the effective filing date of the claimed invention, to have identified the optimum concentration for the surfactant in Allemand through routine experimentation based on the level of stability of the coating composition, and level of film forming ability of the paint after it is applied onto a surface, and the surface tension of the coating composition, and further motivated by the fact that the use of a concentration of about 50 ppm to about 0.5 wt% of surfactant has been known in the art as that taught by Winoto. It should be noted that according to MPEP 2144 “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000). The disclosed range of 0.005-0.5 wt% of Winoto shares an end point with the claimed range of “about 50ppm to about 500ppm” (see claim 25) or “about 50ppm” (see claim 26); nevertheless, it is noted that according to MPEP 2144.05 states “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With respect to the claimed dry mil thickness of at least about 0.5 mils, it is expected of the coating composition of Allemand to result in a dry mill thickness of at least 0.5 mils after it is applied onto a surface and dried motivated by the fact that Allemand teaches a substantially similar composition with what is claimed; thus, the same characteristic is expected to follow from the composition of the reference. This is because Allemand teaches a coating composition containing a concentration of 0.5-50wt%, i.e. within the claimed range, of silver nanowires wherein said nanowires have an aspect ratio of more than 100, and wherein the use of a small concentration of surfactant such as an amount of 50-500 ppm has been rendered obvious by Allemand in view of Winoto. Thus, it is reasonably expected of said coating, after applied onto a surface and dried, to result in a dry mil thickness of at least 0.5 mils.
	In the alternative, and with respect to the claimed dry mil thickness, it is noted that, it is to be noted that the thickness of a coating would inevitably depends on the amount of the coating composition applied onto a substrate which would, reasonably, depend on the end use application of the coated substrate. Therefore, it would be well within the scope of a skilled artisan, before the effective filing date of the claimed invention, to have obtained a dry mil thickness of at least 0.5 mils or one which would overlap with the claimed thickness, for the coating composition of Allemand based on, at least, the end use application of a coated surface. According to MPEP 2144, the rationale to modify the prior art does not have to be expressly stated in the prior art, but that the rationale may be impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art.
Allemand does not expressly and/or literally disclose the spacing between the silver nanowires of from 200 nm to 1000 nm as claimed in claim 25 or of 300 nm to 500 nm as claimed in claim 30. 
Philip discloses a conductive film containing silver nanowires within a polymer binder wherein the silver nanowires have an aspect ratio of about 20 to about 3300, or from about 500 to 1000 (Philip, abstract, [0030], [0041]-[0042]). More importantly, Philip discloses that the conductivity of the film is controlled through the concentration of the silver nanowires in the film, and that below a certain nanowire concentration, the conductivity is zero because there would be no continuous current path because the nanowires would be spaced too far apart due to low concentration (Philip, [0041]). In short, Philip teaches that the conductivity is correlated to the spacing of the nanowires, and that the lower the concentration of the nanowires, the lower the conductivity. 
Thus, it would have been obvious, before the effective filing date of the claimed invention, to have modified Allemand in view of Winoto in order to obtain the optimum or workable range of the spacing of nanowires to be 200-1000 nm (i.e. as claimed in claim 25) or between 300-500 nm (i.e. as claimed in claim 30) through routine experimentation motivated by the fact that controlling the concentration of the nanowires controls the spacing between the silver nanowires, in turn, would control the level of conductivity of the film as that taught by Philip, and the fact that the higher the concentration of silver nanowires, the smaller the spacing between them in a film or composition and vice versa. 

With respect to claim 27, Allemand discloses a liquid carrier such as water for the coating composition (Allemand, [0037]-[0038]), and this is taken to render the fact that the coating composition is water-based obvious

With respect to claim 28, Allemand discloses that the silver nanowires have a diameter of less than 1000 nm, even less than 100 nm (Allemand, [0029]). Considering the fact that the aspect ratio of the silver nanowires is disclosed to be “more than 100”, obtaining a length for the silver nanowires which would have, at least, an overlapping with the claimed range of about 10 to 50 microns is well within the disclosure of the reference. As noted above, overlapping ranges have been held to establish prima facie obviousness (See MPEP 2144.05).

Claims 25-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0283304 to Winoto OR in the alternative unpatentable over Winoto in view of U.S. Patent Application Publication No. 2015/0287494 to Philip, JR. et al. (hereinafter Philip).

	With respect to claims 25, 26, and 30, Winoto discloses a coating solution comprising water, surfactant, and silver nanowires of a diameter of 5-500 nm and a length of 100 nm to 10 microns (Winoto, abstract, [0030]-[0035], [0049]-[0054]). Winoto teaches that the concentration of nanowires is in the range of 0.1-5 wt% (Winoto, [0052]). Moreover, Winoto teaches a concentration of 0.005-0.5wt% of surfactant (Winoto, [0054]) which corresponds to 50 ppm to 0.5 wt% of surfactant. 
	The disclosure of Winoto on the diameter and length of nanowires results in a range of aspect ratio including an aspect ratio of 2000 which read on the claimed “length at least 500 times greater than the thickness”. Moreover, the disclosure of Winoto on the concentration of silver nanowires, i.e. 0.1-0.5 wt%, reads on the claimed concentration of “less than about 10% by weight”. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	As for the claimed dry thickness of at least about 0.5 mils, it is noted that the thickness of a dried coating is reasonably expected to depend from the amount of coating applied onto a substrate which would depend on the end use application. MPEP 2144 states “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988).
	Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Winoto in order to utilize an amount of the coating solution to result in the claimed dry mil thickness, after the coating solution is dried, or to result in a thickness which would have overlapping with the claimed one, based on the amount of the coating solution used, which in turn, depends on the end use application. 
	With respect to the spacing of the nanowires, it is noted that considering the fact that Winoto teaches a coating solution, applied onto substrates such as glass (Winoto, [0057]) wherein said coating solution contains silver nanowire in a concentration that falls within the claimed range and having substantially similar aspect ratio as those claimed, the claimed spacing of from 200 to 1000 nm as claimed in claim 25 or the claimed spacing of 300 to 500 nm as claimed in claim 30 are expected to follow from the coating solution of Winoto.
	Assuming arguendo that Winoto is not found to render the claimed spacing obvious, in the alternative, Philip is additionally relied on as set forth herein. Philip teaches a conductive film containing silver nanowires within a polymer binder wherein the silver nanowires have an aspect ratio of about 20 to about 3300, or from about 500 to 1000 (Philip, abstract, [0030], [0041]-[0042]). Thus, Philip is drawn to a reasonably pertinent field of art. It is important to note that Philip teaches that the concentration of silver nanowires affects the spacing between the nanowires and thus, affects the conductivity (Philip, [0042]). Thus, Philip teaches conductivity and spacing of nanowires are directly related; based on the teachings of Philip, the lower the concentration of the silver nanowires, the lower the conductivity and vice versa. 
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to have optimized the spacing between the silver nanowires of Winoto coating solution through routine experimentation to obtain a spacing such as one which would have, at least, overlapping with the claimed spacing of from 200 nm to 1000 nm as that claimed in claim 25 or a range of 300-500 nm as claimed in claim 30, motivated by the fact that the conductivity and spacing are directly related based on the teachings of Philip, and the fact that  the lower the concentration of the silver nanowires, the lower the conductivity and vice versa.

	With respect to claim 27, as detailed out above, Winoto teaches the use of water (Winoto, [0053]) in the coating solution which is taken to read on the claimed “paint base”.

	With respect to claim 28, Winoto teaches that the nanowires have a length of from 100 nm to 10 microns (Winoto, [0031]) which shares one end point with the claimed range of about 10-50 microns. 
	
Response to Arguments
Applicant's arguments filed in the Appeal Brief filed on 04/01/2022 have been fully considered but they are not persuasive.

Applicant has argued that the Examiner has relied on the teaching of aspect ratio of Philip to render the spacing of 200 nm to 1000 nm obvious (see pages 5 and 6), and that Philip does not teach this claimed limitation (see page 6). Applicant has argued that Philip does not teach that the aspect ratio pointed to by the Examiner correlates to controlling the spacing between the nanowire elements (see last paragraph of page 6).  
The Examiner, respectfully, submits that the previous Office Action did not present a rejection of the limitation drawn to the spacing of nanowires based on the aspect ratio of the nanowires of Philip. The description provided regarding the teachings of Philip in the rejection was to show that the reference was relevant art and at least reasonably pertinent to the primary reference as well as the present Application under examination. Philip discloses that silver nanowires are essential in imparting electrical conductivity to the conductive films, and discloses that the concentration of the silver nanowire has an effect on the level of conductivity (Philip, [0041]). Philip, then, discloses that there is a relationship between the concentration of silver nanowires and the spacing between them (Philip, [0041]). Thus, the reference provides the rationale that the spacing between silver nanowires can be controlled by controlling/modifying the concentration of the silver nanowires.  
Philip provided the rationale for optimizing the spacing between silver nanowires of Kiyoto in the alternative rejection (see above). This is while Kiyoto alone is also seen to render the spacing obvious because while it teaches a substantially similar composition for the paint with what is claimed (a substantially overlapping concentration of 2-30 wt% with the claimed one, as well as an aspect ratio of 10-10000 with an average long axis length of the fibrous conductive particles of 5-50 microns, also the presence of surfactant and a paint base). Thus, while the disclosed composition of Kiyoto is very similar to the claimed one, especially since Kiyoto recognizes that there is a correlation between the concentration of the nanowires and the level of conductivity of the paint (Kiyoto, [0033]), that the claimed spacing of 200-1000 nm, or more preferably a spacing of 300-500 nm between the nanowires are expected to follow from paint composition of Kiyoto.

	Applicant has argued that Philip teaches away from claimed spacing range which is important for heat conductivity (see page 7). Applicant has argued that both Allemand and Philip are directed to transparent conductive films that are used in liquid crystal displays for mobile phones, tables, or touch screens and the like, and as such, the information, shown through the touchscreen should be visually seen without any haze (see page 7). Applicant has, then, pointed to paragraph 9 of the Declaration of Ken Buda filed on 08/03/2021, and continued to argue that the transparent conductive coatings of Allemand and Philip should not be so conductive to generate heat sufficient for environmental heating as that would impair their ability to be comfortably used in touchscreen devices (see page 8). Applicant has, then, concluded that any alleged correlation between conductivity, aspect ratio, and spacing gleaned from Alleman and Philip would not be seen to be predictably applied to the different purpose of the claimed paints, which are used to heat and insulate a room (see page 8).
	The Examiner, respectfully, submits that regardless of the argued intended use for the claimed paint, the claimed composition is rendered obvious by the combination of references. Philip provides the rationale as to the relationship between the concentration of the silver nanowires and the conductivity of the film they are used in (Philip, [0041]). Kiyoto, also, not only teaches a substantially overlapping concentration of silver nanowires, i.e. 2-30 wt%, with what is claimed, i.e. less than about 10 wt%, but also recognizes the relationship between the concentration of silver nanowires concentrations in a heat insulation paint and conductivity of the paint (Kiyoto, [0033]). Therefore, while the concentration of the silver nanowires, as that taught by Kiyoto, i.e. the primary reference, substantially overlap with the claimed one, it would be obvious that the claimed spacing be follow from the composition of the Kiyoto in view of Allemand, or in the alternative, to modify the concentration to an optimized level based on the teachings of Kiyoto in view of Allemand in view of Philip.  
Furthermore, with respect to the argument that Allemand and Philip are drawn to transparent conductive films used for touchscreens, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Allemand and Philip are, at least, reasonably pertinent to the particular problem with which the applicant was concerned because they are both drawn to the use of nanowire silver elements in films or coatings. 

	Applicant has argued that the claimed spacing of 200-1000 nm is taught away by Allemand and Philip because, as argued by Applicant, the silver nanowire coating used to create heating surfaces requires a significantly greater concentration, i.e. as argued a concentration of 2.6%-4%, than what is used in transparent conductive coatings typically for touch screen of between, as argued an amount of 0.1% to 0.3% (see page 8). Applicant has also made a reference to paragraph 6 of the Declaration. Applicant has, additionally, argued that the relatively high nanowire concentration will yield nanowire spacing that is typically smaller than the wavelength of the heat produced through the nanowire junctions, which in turn, has been found to greatly increase emissivity resulting in a high effective heating system, and Applicant has pointed to paragraph 6 of the Declaration (see page 8). Applicant has, furthermore, argued that neither Allemand nor Philip achieve the increased emissivity due to the spacing of the claimed nanowire elements, and Applicant has pointed to paragraph 7 of the Declaration (see top of page 9).
	The Examiner, respectfully, submits that 1) the argued concentration of 2.6-4 wt% is not claimed, and 2) Kiyoto teaches a concentration of 2-30 wt% which substantially overlap with the claimed range of “less than about 10% by weight”, and the argued range of 2.6-4 wt%, and 3) no evidence as to the criticality for the argued range of 2.6-4 wt% has been presented in the original disclosure of the present Application under examination. 
	Therefore, even if according to the argument, there is any benefit to using 2.6-4 wt% of silver nanowires, this range, which again has never been claimed, is rendered obvious by the teachings of Kiyoto who teaches a concentration of 2-30 wt%, due to overlapping ranges wherein the lower end point of the disclosed range, i.e. 2wt%, is very close to the lower end point of the argued range of 2.6-4 wt%.

	Applicant has argued that the Examiner’s indication of “Kiyoto, as the primary reference” appears to indicate that the teachings in Kiyoto should be given greater weight than the teachings of Allemand and Philip, and continued to argue that it would be improper to give more weight/reliance to one of the references as opposed to the other references (see page 9). Applicant has argued that it would be improper to reject the teachings of Philip to Allemand in favor of teachings in Kiyoto because the Examiner labeled Kiyoto as a “primary reference” (see page 9). Applicant has argued that Philip teaches that it is important to avoid increasing a concentration of nanowire elements as such can result in haze (see pages 9 and 10), and that Applicant in the Declaration at paragraph 10 indicates that for touch screen applications, the concentration of the nanowire is 2% or less (see argument page 10). 
The Examiner, respectfully, submits that Kiyoto teaches many of the claimed features as well as being drawn to heat insulation paint; as it is with any obviousness rejection over a combination of references, the secondary, and in the alternative rejection, the third references were used to present rationale as to why one of ordinary skill in the art would be motivated to modify the teachings of Kiyoto to achieve those limitations which may not be literally taught by Kiyoto. It is important to note the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Thus, it is not needed for Allemand and Philip to teach every limitation taught by Kiyoto for them to be qualified references in the rejection. 

	Applicant has argued that claims 27, 28, and 30 depends from claim 25, and therefore include all the limitations of claim 25, and additionally, has argued that with respect to claim 26, the vastly different nanowire concentration taught in Allemand and Philip would not teach one of skill in the art to use a surfactant in the amount from about 500ppm to 50ppm as the nanowire concentrations taught in those references are orders of magnitude different than used in the current invention, and Applicant has pointed to paragraph 8 of the Declaration (see page 11). 
	The Examiner, respectfully, submits that the argument drawn to independent claim 25 is not found persuasive as detailed out above. As such, the rejection over not only claim 25 but also claims 27, 28, and 30 is proper and stands. As with the rejection of claim 26, Applicant’s argument is not found persuasive because the silver nanowire concentration has been rendered obvious by Kiyoto. With respect to the teachings of Allemand and Philip, they are used as second and third reference for providing rationale as to why one of ordinary skill in the art would be motivated to modify/control the concentration of surfactant and the spacing of the nanowire elements. Again, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731